DETAILED ACTION
This communication is responsive to the application and claim set filed January 22, 2020, and the Response to Restriction Requirement filed March 15, 2022.  Claims 1-20 are currently pending.
Elected claims 9-15 are under examination.
Claims 13-15 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.
Claims 9-12 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 9-15, in the reply filed on March 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  (See MPEP § 818.01(a).)  Claims 9-15 are under examination.

Priority
This application claims priority to US 62/796,482, filed January 24, 2019.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, the recited pressure lower and upper limits should have the same units.  In addition, the space between “PSI” and “;” should be deleted.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, it is not clear how the van der Waals forces are “utilized.”
Because claims 14 and 15 depend from claim 13 and contain all of the limitations of claim 13, they are indefinite for the reason claim 13 is indefinite.

Allowable Subject Matter
Claims 9-12 are allowed.  Claims 13-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggest the claimed method of processing a polymer.  The examiner notes that catalysts comprising an ordered array of nanoparticles on a substrate are known in the art.  (See, e.g., Enterkin et al., “Oriented Catalytic Platinum Nanoparticles on High Surface Area Strontium Titanate Nanocuboids,” Nano Lett., 2011, 11, 993-997.)  Hydrogenolysis of polymers to form waxes and other smaller alkanes is also known in the art.  However, the examiner cannot find any teaching or suggestion of cracking or cleaving a polymer using a catalyst with an ordered array of nanoparticles on a substrate.  For this reason, the present claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763